******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   THOMAS LANE ET AL. v. COMMISSIONER OF
       ENVIRONMENTAL PROTECTION
                (SC 19027)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
        Argued January 14—officially released October 7, 2014

  Justin A. Torres, pro hac vice, with whom was Tracey
Lane Russo, for the appellants (plaintiffs).
  John M. Looney, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (defendant).
                           Opinion

   ESPINOSA, J. The issues that we must decide in this
certified appeal are whether the defendant, the Com-
missioner of Environmental Protection, properly
upheld rulings by the Department of Environmental
Protection (department),1 acting through its office of
Long Island Sound Programs (office), requiring the
plaintiffs, Thomas Lane and Gail Lane, to remove a
boardwalk and dock from their property in Stonington
because they had been built without the statutorily
required permits, and finding that the plaintiffs were
not entitled to a certificate of permission to construct
a new boardwalk. The department, acting through the
office, issued a notice of violation to the plaintiffs in
2007, ordering them to remove the boardwalk and dock
from their property because they had been installed
without the permits required by General Statutes § 22a-
322 and General Statutes (Rev. to 2007) § 22a-361 (a).3
Thereafter, the plaintiffs filed an application for a certif-
icate of permission to retain and maintain the structures
and to install a new boardwalk pursuant to General
Statutes (Rev. to 2007) § 22a-363b (a) (2),4 which the
office denied. The plaintiffs then filed a petition for a
declaratory ruling with the defendant, contending that
the office improperly had issued the notice of violation
and denied their application for a certificate of permis-
sion because the boardwalk and dock were eligible as
structures that had been ‘‘in place prior to June 24,
1939, and continuously maintained and serviceable
since such time . . . .’’ General Statutes (Rev. to 2007)
§ 22a-363b (a) (2). The defendant disagreed that the
structures had been continuously maintained and ser-
viceable under the proper meaning of that statutory
phrase and upheld the office’s rulings. The plaintiffs
appealed from the defendant’s ruling to the Superior
Court, which dismissed the appeal. The plaintiffs then
appealed to the Appellate Court, which affirmed the
judgment of the trial court. Lane v. Commissioner of
Environmental Protection, 136 Conn. App. 135, 161, 43
A.3d 821 (2012). This court granted the plaintiffs’ peti-
tion for certification to appeal, limited to the following
issue: ‘‘Did the Appellate Court properly interpret . . .
§ 22a-363b (a) in concluding that the trial court properly
dismissed the plaintiffs’ administrative appeal?’’ Lane
v. Commissioner of Environmental Protection, 307
Conn. 906, 53 A.3d 221 (2012). We affirm the judgment
of the Appellate Court.
  The record reveals the following facts that were
found by the defendant, or that are undisputed, and
procedural history. The plaintiffs own property located
at 32 Money Point Road in Stonington (property). A
portion of the property is located on a tidal marsh that
abuts Fishers Island Sound (sound). In 1937, Hugh Cole,
who then owned the property, installed a cinder or
gravel path through the tidal marsh to the water’s edge
and built a dock extending from the end of the path
approximately seventy-five feet into the sound. Aerial
photographs of the property taken between 1951 and
2005 show that the dock varied in length and configura-
tion over the years and, in some years, it was not visible
at all.5 In 1984, when the estate of Emma Cole was
listed as the owner of the property, the Stonington tax
assessor removed the dock from the list of taxable
improvements on the property. In September, 1985,
Hurricane Gloria struck the Connecticut coastline. An
aerial photograph taken in March, 1986, showed that
no dock structure was present on the property, and the
path through the tidal marsh was ‘‘barely discernible
as the tidal wetlands [had] mostly reestablished.’’ A
photograph taken in July, 1986, showed the same condi-
tion, but also showed that a ten feet by fifteen feet
floating dock was located on the water next to the
marsh.
    In 1987, the property was transferred to David Shiling
and Claire Warren, who installed a new boardwalk and
a new dock. According to Shiling, the dock was installed
‘‘ ‘circa 1988,’ ’’ but he did not indicate precisely when
the boardwalk was installed.6 The Stonington tax asses-
sor started assessing taxes on the new dock in 1990.
In 2004, the property was transferred to the plaintiffs.
   In March, 2007, office staff inspected the property.7
In May, 2007, the office issued a notice of violation
stating that, based on the inspection, ‘‘it appears that
[the plaintiffs] have unauthorized structures comprised
of a [2 feet by 82 feet] plywood walk laid out atop an
estuarine marsh down to a [6 feet by 51 feet] pier with
support pilings and two stone cribs, each [8 feet by 6
feet by 6 feet], out to a [2 1/2 feet by 10 feet] ramp with
[a] railing and [an 8 feet by 20 feet] floating dock below
the evidenced high tide line without authorizations
required by . . . [§§] 22a-32 and 22a-361.’’ The office
directed the plaintiffs to ‘‘[p]lease correct the above
referenced violation by removing by hand all structures
to a location landward of the high tide line outside of
tidal wetlands within forty-five . . . days.’’
   In response to the notice of violation, the plaintiffs’
attorney, Gregory A. Sharp, wrote a letter to the office
in which he observed that the notice was apparently
based on the 1986 aerial photograph that showed no
dock structure on the property. Sharp claimed that the
dock had been destroyed by Hurricane Gloria in 1985,
and that, because of the unavailability of contractors
due to the great amount of damage caused by the hurri-
cane, Shiling had been unable to repair the dock until
1987. Brian Thompson, the director of the office,
responded to Sharp’s letter by pointing out that,
although § 22a-363b ‘‘exempts routine maintenance of
. . . structures that were continuously maintained and
serviceable since June 24, 1939,’’8 the ‘‘substantial
changes’’ in the dock facility on the plaintiffs’ property
rendered it ineligible for the statutory exemption.
Thompson reaffirmed the position of the office that the
boardwalk and the dock must be removed, but indicated
that if the plaintiffs ‘‘wish to pursue authorization for
the placement of a dock facility that is consistent with
[the department’s] policies, [the office’s] staff would be
available to meet with them to discuss possible
options.’’ Thompson also stated, however, that, ‘‘[a]s
the area of the [boardwalk] is high marsh, it is unlikely
that a structure proposed over this area would be
approvable.’’
  Despite the office’s stated position that the board-
walk and dock were not eligible for a certificate of
permission pursuant to § 22a-363b, in July, 2008, the
plaintiffs submitted an application for a certificate of
permission pursuant to that statute in which they pro-
posed to ‘‘[r]emove’’ a 4 feet by 100 feet at grade board-
walk and the landward 17 feet portion of a 5 feet by
74 feet fixed dock; to ‘‘[r]etain [and] maintain’’ an 8 feet
by 16 feet floating dock, a 3 feet by 12 feet ramp, a 5
feet by 57 feet fixed dock with two 8 feet by 8 feet
support cribs and pilings; and to ‘‘[c]onstruct’’ a 4 feet
by 152 feet raised wooden boardwalk. The plaintiffs
contended that the work was eligible for a certificate
of permission because it constituted ‘‘[s]ubstantial
maintenance of . . . structures . . . in place prior to
June 24, 1939, and continuously maintained and service-
able since such time.’’ The office denied the application
for a certificate of permission on the ground that ‘‘the
present structures are not equivalent to what had
existed in prior years. Since there was no [boardwalk]
and dock present in 1981 and 1986, the current struc-
tures have not been maintained and serviceable since
June 24, 1939 . . . .’’
   The plaintiffs then filed a petition for a declaratory
ruling with the defendant contending that the office’s
interpretation of § 22a-363b (a) (2) as requiring that
structures remain virtually unchanged since June 24,
1939, to be eligible for a certificate of permission would
frustrate the statute’s ‘‘grandfathering’’ provision. In
addition, the plaintiffs contended that the office should
be estopped from acting on its directive requiring the
plaintiffs to remove or to modify the existing structures
because they had existed for twenty years and no
enforcement action had been taken against any previ-
ous owner. They further argued that the office’s ‘‘insis-
tence on a written permit to establish the legality of
the 1987 repairs is an impossible hurdle . . . because
no such permits were issued in 1987.’’9
  The defendant issued a declaratory ruling in which
she concluded that the office had properly denied the
plaintiffs’ application for a certificate of permission and
that it had properly issued the notice of violation. With
respect to the application for a certificate of permission,
the defendant found that there had been no wooden
boardwalk on the property until 1990. She also found
that the plaintiffs’ claims that the dock had been
destroyed by Hurricane Gloria in 1985 and that Shiling
had been unable to rebuild the dock because of a short-
age of contractors were not supported by the evidence.10
Rather, the evidence showed that there was no dock
on the property in 1984, when the tax assessor removed
the dock from the list of taxable improvements. Accord-
ingly, the defendant concluded that the boardwalk and
dock had not been continuously maintained and ser-
viceable since June 24, 1939, as required by § 22a-363b
(a) (2).
   In reaching this conclusion, the defendant empha-
sized that ‘‘[t]his case has never turned on whether each
nail, plank and timber from a pre-1939 structure has
remained in place, unchanged over time. Nor does the
department understand the term continuously main-
tained and serviceable to mean that a structure must
remain unrepaired from June, 1939, to the present.
Rather, the term continuously maintained and service-
able must be evaluated in the facts and circumstances
of each case . . . .’’ The defendant noted that ‘‘the
American Heritage Dictionary defines ‘continuous’ as
extending or prolonged without interruption or cessa-
tion, unbroken. ‘Maintain’ is defined as to continue,
carry out, keep up or to keep in a condition of good
repair or efficiency. ‘Serviceable’ is defined as ready
for service, usable. In the context of [§] 22a-363b (a)
(2) these terms mean that to be eligible for a [certificate
of permission], the structure in question must have not
only been in place before June 24, 1939, it must have
been in good repair and usable, without interruption,
from June, 1939, until the time a [certificate of permis-
sion] is sought.’’
   With respect to the plaintiffs’ claim that the office was
estopped from issuing the notice of violation because,
when Shiling performed the work in 1988, the depart-
ment had not required permits for the repair or rebuild-
ing of structures that had been in place prior to June 24,
1939, the defendant observed that there was conflicting
evidence regarding the department’s permitting policy
during that period. Although the defendant’s predeces-
sor, Arthur J. Rocque, Jr., had submitted a statement
that supported the plaintiffs’ position that a permit was
not required for the reconstruction of docks or board-
walks that had existed prior to 1939, Thompson had
submitted an affidavit in which he stated that, up to
the late 1980’s, the department’s interpretation of the
then applicable version of § 22a-36111 was that ‘‘a permit
was not necessary for the maintenance or upkeep of a
dock provided the dock was in place before June 24,
1939, it had been continuously maintained and service-
able and that the activities restored or maintained the
structure to its preexisting size, configuration, method
of support and construction.’’12 (Emphasis in original.)
Thompson also stated that, at some point in the late
1980’s, ‘‘the department changed its interpretation of
[§] 22a-361 and required a permit even for the upkeep
or maintenance of pre-1939 structures.’’ The defendant
ultimately concluded that the plaintiffs had ‘‘failed to
demonstrate that circa 1988 the department did not
require or issue permits for the complete rebuilding of
a pre-1939 dock or the installation of a wooden board-
walk as was done by . . . [Shiling].’’13
   The defendant also concluded that, ‘‘regardless of the
department’s policy, the law, circa 1988, was clear; a
permit was definitely required . . . under [General
Statutes (Rev. to 1987) §] 22a-361 for the erection of
structures, including the building of a dock and board-
walk waterward of the high tide line, and . . . under
[§] 22a-32 for engaging in regulated activity in a wetland,
namely, the placement of a boardwalk upon a tidal
marsh. The law made no exceptions for the complete
rebuilding of structures that may have existed in some
form in 1939.’’14 (Emphasis in original; footnote omit-
ted.) Accordingly, the defendant concluded that the
office had properly issued the notice of violation.
   The plaintiffs appealed from the defendant’s declara-
tory ruling to the Superior Court, which affirmed the
ruling and dismissed the appeal. The plaintiffs then
appealed to the Appellate Court claiming, inter alia,
that the defendant had misconstrued the phrase ‘‘con-
tinuously maintained and serviceable’’ as used in § 22a-
363b (a) (2) when it upheld the denial of their applica-
tion for a certificate of permission; Lane v. Commis-
sioner of Environmental Protection, supra, 136 Conn.
App. 145; and that the defendant improperly had con-
cluded that the office was not estopped from issuing
the notice of violation because the department had not
brought an enforcement action for twenty years and
had not required permits for the rebuilding of preex-
isting docks in 1988. Id., 153–56. The Appellate Court
concluded that ‘‘the ordinary meaning of the phrase
‘continuously maintained and serviceable,’ as it is used
in § 22a-363b (a) (2), requires that the structure must
have been kept in a state of repair and fit for use without
interruption, as the defendant determined in her declar-
atory ruling.’’ Id., 149. The Appellate Court also rejected
the plaintiffs’ estoppel claim. Id., 156. After rejecting the
plaintiffs’ other claims on appeal, the Appellate Court
affirmed the judgment of the trial court dismissing the
plaintiffs’ appeal. Id., 161.
  This certified appeal followed. In their appeal to this
court, the plaintiffs have modified the position that they
advanced in the underlying proceedings, abandoning
any claim predicated on the notion that the existing
dock and boardwalk had been continuously maintained
and serviceable since prior to 1939. With respect to the
notice of violation for those existing structures, the
plaintiffs now claim that the defendant, the trial court
and the Appellate Court improperly applied the provi-
sions of § 22a-363b (a) (2) retroactively to the construc-
tion of the boardwalk and dock in 1988, in upholding the
validity of the office’s notice of violation.15 Specifically,
they claim that, because § 22a-363b was enacted in 1990;
see Public Acts 1990, No. 90-111, § 2; the requirement
of § 22a-363b (a) (2) that, in order to repair and maintain
a structure without obtaining a permit pursuant to
§ 22a-361, the structure must have been ‘‘in place prior
to June 24, 1939, and continuously maintained and ser-
viceable since such time,’’ does not apply to their dock
because it was built in 1988.16 The plaintiffs further
contend that, under the law that was in effect in 1988,
Shiling was not required to obtain permits to perform
the work on the dock because a temporary cessation
in the use of the structures does not constitute a discon-
tinuance of the use when there was no intent by the
owner of the property to abandon the use. Finally, with
respect to their application for a certificate of permis-
sion for the installation of the new boardwalk, the plain-
tiffs claim that the Appellate Court improperly
interpreted § 22a-363b (a) (2) when it affirmed the
defendant’s ruling upholding the office’s denial of the
application because: (1) the cinder or gravel path has
been continuously maintained and serviceable since
June 24, 1939; and (2) according to the plaintiffs, the
new boardwalk will be less harmful to the environment
than the path.
    We first address the plaintiffs’ claim that the defen-
dant, the trial court and the Appellate Court improperly
applied the provisions of § 22a-363b (a) (2) retroactively
in upholding the office’s issuance of the notice of viola-
tion. Because the question of whether § 22a-363b
applies retroactively has not been the subject of a time-
tested interpretation by the department and has not
previously been subject to judicial scrutiny, our review
is plenary. See Longley v. State Employees Retirement
Commission, 284 Conn. 149, 166, 931 A.2d 890 (2007)
(‘‘plenary review should be applied [when] the issue
of law [has] not been time-tested by the [agency] or
previously considered by the courts’’ [internal quotation
marks omitted]); see also Mead v. Commissioner of
Correction, 282 Conn. 317, 322–23, 920 A.2d 301 (2007)
(‘‘[w]hether a legislative act applies retroactively is a
question of law over which this court has plenary
review’’).
   We agree with the plaintiffs that it is implicit in the
foregoing procedural history that both the office and
the defendant had assumed for purposes of their rulings
that § 22a-363b (a) (2) applied retroactively and, there-
fore, if the plaintiffs could establish that the boardwalk
and dock that Shiling had built in 1988 had been ‘‘in
place prior to June 24, 1939, and continuously main-
tained and serviceable since such time,’’ they would be
entitled to a certificate of permission for the struc-
tures.17 In addition, in upholding the defendant’s ruling,
both the trial court and the Appellate Court appear to
have assumed that that was the case. We also agree
with the plaintiffs that the assumption that § 22a-363b
(a) (2) could be applied retroactively to Shiling’s activi-
ties in 1988 was incorrect. Pursuant to General Statutes
§ 55-3, ‘‘[n]o provision of the general statutes, not pre-
viously contained in the statutes of the state, which
imposes any new obligation on any person or corpora-
tion, shall be construed to have retrospective effect.’’
Section 55-3 sets forth ‘‘a rule of presumed legislative
intent that statutes affecting substantive rights shall
apply prospectively only.’’ (Internal quotation marks
omitted.) Walsh v. Jodoin, 283 Conn. 187, 195, 925 A.2d
1086 (2007); see also Reid v. Zoning Board of Appeals,
235 Conn. 850, 859 n.6, 670 A.2d 1271 (1996) (‘‘[i]t is a
rule of construction that legislation is to be applied
prospectively unless the legislature clearly expresses
an intention to the contrary’’ [internal quotation marks
omitted]). Because § 22a-363b (a) (2) affected the sub-
stantive rights of persons who seek to repair and main-
tain a structure that has been ‘‘in place prior to June
24, 1939, and continuously maintained and serviceable
since such time,’’ and because the legislature did not
clearly express an intent that the statute was to be
applied retroactively, we conclude that the provision
has no retroactive effect.
   In upholding the notice of violation, however, the
defendant did not rely on a retroactive application of
§ 22a-363b (a) (2). Indeed, as we have indicated, she
expressly concluded that that statute did not apply to
Shiling’s activities in 1988 because the plaintiffs had
not established that the boardwalk and dock had been
continuously maintained and serviceable since June 24,
1939. In other words, the defendant reached the right
conclusion—that § 22a-363b (a) (2) was inapplicable
to Shiling’s activities in 1988—for the wrong reason.
Having concluded that § 22a-363b (a) (2) did not apply,
the defendant applied the revision of § 22a-361 that was
in effect when Shiling installed the boardwalk and dock
in 1988 and concluded that, under that statute, a permit
was required for ‘‘the complete rebuilding of structures
that may have existed in some form in 1939.’’18 Similarly,
the trial court and the Appellate Court did not rely on
§ 22a-363b to uphold the defendant’s ruling on the
notice of violation, but concluded that the defendant
had properly determined that § 22a-363b did not apply
to Shiling’s activities in 1988 because the boardwalk
and dock did not meet the statutory criteria for a certifi-
cate of permission.19 See Lane v. Commissioner of
Environmental Protection, supra, 136 Conn. App. 145–
49. Accordingly, we reject the plaintiffs’ claim that the
defendant, the trial court and the Appellate Court
upheld the notice of violation based on an improper
retroactive application of § 22a-363b (a) (2).
  We also reject the plaintiffs’ claim that, under the
revision of § 22a-361 that was in effect in 1988, Shiling
was not required to obtain a permit to construct a dock
on the property. Specifically, the plaintiffs contend that
no permit was required to rebuild a structure that had
existed on June 24, 1939, and that had temporarily
ceased to exist, when the owner had no intent to aban-
don the use of the structure.20 Thus, the question raised
by the plaintiffs is whether, under the revision of § 22a-
361 that was in effect in 1988, the provision requiring
a permit to ‘‘erect any structure . . . in the tidal,
coastal or navigable waters of the state’’ required an
owner to obtain a permit for the ‘‘complete rebuilding’’
of a structure that had been in place on June 24, 1939,
even if the structure was destroyed through no fault of
the owner and the owner had no intent to abandon the
use of the structure. With respect to the meaning of
this particular language as it applies to the question in
this appeal, the provision has not been the subject of
a time-tested interpretation by the department and pre-
viously has not been subject to judicial scrutiny. But
see Shanahan v. Dept. of Environmental Protection,
305 Conn. 681, 718, 47 A.3d 364 (2012) (interpreting
phrase ‘‘work incidental thereto’’ in § 22a-361 [a]).
Accordingly, our review of that question is plenary. See
Longley v. State Employees Retirement Commission,
supra, 284 Conn. 166.
   The defendant concedes that the predecessor to
§ 22a-361 that was enacted in 1939; see footnote 8 of
this opinion; ‘‘did not affect’’ existing structures that
were in place on the effective date of that act, namely,
June 24, 1939, and that successor statutes, such as the
revision that was in effect in 1988, also do not require
permits for any such structures that have been continu-
ously in place since that date. In other words, the defen-
dant concedes that then existing structures were
exempt from the permitting requirements. The defen-
dant contends, however, that the predecessor to § 22a-
361 ‘‘did not exempt new structures that were built to
replace existing structures. It did not grandfather the
replacement of old structures destroyed by time or
weather with new structures. It did not create a statu-
tory exception for subsequent property owners to con-
struct any type of encroachment they desired without
first obtaining a permit. If a new structure was to be
constructed for any purpose, state permission was nec-
essary.’’ (Emphasis added.)
   We agree with the defendant’s interpretation of the
revision of § 22a-361 that was in effect in 1988. The
plain language of the statute provides that ‘‘[n]o person
. . . shall erect any structure . . . in the tidal, coastal
or navigable waters of the state until such person . . .
has secured from said commissioner a certificate or
permit for such work . . . .’’ General Statutes (Rev. to
1987) § 22a-361. If a structure that existed on June 24,
1939, has been entirely destroyed by time or rough
weather, the structure can be replaced only by erecting
a new structure. Nothing in the statute suggests that a
person may erect any structure in the tidal, coastal or
navigable waters of the state without obtaining a
permit.21
   The plaintiffs contend, however, that this interpreta-
tion is incorrect because the principles that govern non-
conforming uses in land use cases also apply to
structures that preexisted the 1939 act. They contend
that, under these principles, the revision of § 22a-361
that was in effect in 1988 should not be construed to
require a permit to rebuild a structure that existed as of
June 24, 1939, and the structure thereafter temporarily
ceased to exist but the owner did not intend to relin-
quish use of the structure. See Cummings v. Tripp,
204 Conn. 67, 93, 527 A.2d 230 (1987) (‘‘[t]o establish
abandonment, the intention on the part of the owner
[must be] to relinquish permanently the nonconforming
use’’ [emphasis in original; internal quotation marks
omitted]); Magnano v. Zoning Board of Appeals, 188
Conn. 225, 228, 449 A.2d 148 (1982) (‘‘[a] use . . . is
not discontinued . . . by a mere temporary suspension
for a reasonable time, for reasons beyond the owner’s
control, where there exists a manifested intention on
the part of the owner to resume the nonconforming
use’’ [internal quotation marks omitted]); Point
O’Woods Assn., Inc. v. Zoning Board of Appeals, 178
Conn. 364, 369, 423 A.2d 90 (1979) (‘‘[t]he temporary
interruption or suspension of a nonconforming use
without substitution of a conforming one or such a
definite and substantial departure from previously
existing conditions and uses as to signify an abandon-
ment of the latter, does not terminate the right to resume
them’’ [internal quotation marks omitted]).
   We conclude that these principles governing noncon-
forming uses in the land use context do not apply to
structures of a type that are subject to the revision of
§ 22a-361 that was in effect in 1988. First, as a general
matter, we are not permitted to use common-law princi-
ples to vary or supplement the otherwise plain meaning
of a statute. General Statutes § 1-2z. Second, in the land
use context, the resumption of a nonconforming use
that has been temporarily abandoned merely restores
the land to its preexisting condition. In contrast, when
a structure of a type that is subject to § 22a-361 has
been entirely destroyed, erecting a replacement struc-
ture—as distinct from resuming the use of a continu-
ously existing structure—could well have a substantial
harmful effect on the ‘‘indigenous aquatic life, fish and
wildlife . . . shore erosion and coastal flooding, the
use and development of adjoining uplands, the improve-
ment of coastal and inland navigation for all vessels
. . . the use and development of adjacent lands and
properties and the interests of the state, including pollu-
tion control, water quality, recreational use of public
water and . . . coastal resources’’; General Statutes
§ 22a-359 (a); which harmful effects § 22a-361 was
intended to prevent. In other words, unlike the resump-
tion of a nonconforming use in the land use context,
the erection of a new structure to replace a destroyed
structure of a type that is subject to § 22a-361 could
well have harmful effects on the environment that the
destroyed structure itself would not have had if it had
continued to exist. Indeed, in the present case, the
defendant expressly found that the dock installed by
Shiling ‘‘is causing environmental degradation’’ of at
least one of the resources enumerated in § 22a-359, a
finding that is supported by the evidence and that the
plaintiffs do not dispute.22 Accordingly, it is reasonable
to conclude that, before the enactment of § 22a-363b
in 1990, the legislature intended to require owners to
obtain a permit for the construction of a new structure
to replace a destroyed structure of a type that is subject
to § 22a-361, even if the owner had no intent to relin-
quish the use of the structure when it was destroyed.23
  Finally, we address the plaintiffs’ claim that the
Appellate Court improperly affirmed the defendant’s
ruling upholding the office’s denial of the plaintiffs’
application for a certificate of permission pursuant to
§ 22a-363b (a) (2). As we have explained, the plaintiffs
now recognize that, contrary to the claim that they
made in their application for a certificate of permission,
in their petition for a declaratory ruling and in their
briefs to the trial court and the Appellate Court, § 22a-
363b (a) (2) cannot be applied retroactively to authorize
a certificate of permission for Shiling’s work in 1988.
See footnote 15 of this opinion. They claim, however,
that, because a cinder or gravel path over the tidal
marsh has been ‘‘in place prior to June 24, 1939, and
continuously maintained and serviceable since [that]
time’’; General Statutes (Rev. to 2007) § 22a-363b (a)
(2); and because, according to them, the new boardwalk
that they propose to install will be less harmful to the
environment than the cinder or gravel path, they are
entitled to a certificate of permission to install the
new boardwalk.
  The following facts and procedural history are rele-
vant to this claim. As we have indicated, the plaintiffs
sought permission, in their application for a certificate
of permission, to remove a 4 feet by 100 feet at grade
boardwalk and 17 feet of the landward portion of the
dock and to replace this structure with a 4 feet by
152 feet raised boardwalk. The information that the
plaintiffs submitted with their application indicated that
the path originally installed in 1937 had been made of
cinders or gravel. There was no evidence of any type
of structure on the path until 1990, when a boardwalk
appeared in an aerial photograph.
   As we also have indicated, the office denied the plain-
tiffs’ application for a certificate of permission. In
upholding the office’s denial with respect to the pro-
posed boardwalk, the defendant concluded both that a
wooden boardwalk ‘‘has not been continuously main-
tained and serviceable at the . . . property since June
24, 1939’’ and that the proposed boardwalk ‘‘does not
qualify as ‘substantial maintenance’ since the construc-
tion of a [4 feet by 152 feet] raised boardwalk . . .
goes well beyond merely rebuilding, reconstructing or
reestablishing what was formerly a cinder or gravel
path, with no raised boardwalk upon it, to its preexisting
condition.’’ The trial court and the Appellate Court
agreed with both of these conclusions. See Lane v.
Commissioner of Environmental Protection, supra,
136 Conn. App. 150–51.
   The plaintiffs do not dispute any of the underlying
facts found by the defendant, but contend only that
the defendant improperly construed the ‘‘continuously
maintained and serviceable’’ language of § 22a-363b (a)
(2) in upholding the office’s denial of a certificate of
permission to build the proposed boardwalk. Because
this language has not been the subject of a time-tested
interpretation by the department or previously subject
to judicial scrutiny, our review is plenary. See Longley
v. State Employees Retirement Commission, supra, 284
Conn. 166.
   We conclude that the defendant, the trial court and
the Appellate Court properly construed and applied
§ 22a-363b (a) (2). General Statutes (Rev. to 2007) § 22a-
363b (a) provides that ‘‘[t]he following activities may
be eligible for a certificate of permission . . . (2) sub-
stantial maintenance of any structures, fill, obstructions
or encroachments in place prior to June 24, 1939, and
continuously maintained and serviceable since such
time . . . .’’ General Statutes (Supp. 2014) § 22a-363a24
defines ‘‘ ‘[s]ubstantial maintenance’ ’’ to mean ‘‘rebuild-
ing, reconstructing, or reestablishing to a preexisting
condition and dimension any structure . . . .’’ Thus,
under the plain language of § 22a-363a, an owner is
entitled to a certificate of permission pursuant to § 22a-
363b (a) (2) only if the proposed activity will reestablish
the preexisting condition. In turn, it is clear that a pro-
posed structure that does not reestablish the preex-
isting condition is not one that has been ‘‘continuously
maintained and serviceable’’ since June 24, 1939, for
purposes of § 22a-363b (a) (2). The plaintiffs make no
claim that the proposed boardwalk will reestablish the
preexisting condition of the path. Indeed, they do not
refer at all to § 22a-363a in their main brief to this
court.25 Accordingly, we reject this claim.26
   The judgment of the Appellate Court is affirmed.
  In this opinion ROGERS, C. J., and PALMER, EVE-
LEIGH, ESPINOSA and VERTEFEUILLE, Js., con-
curred.
  1
    In July, 2011, subsequent to the underlying events in the present case,
the department merged into a new agency, the Department of Energy and
Environmental Protection. See Public Acts 2011, No. 11-80, §§ 1, 55.
  2
    General Statutes § 22a-32 provides in relevant part: ‘‘No regulated activity
shall be conducted upon any wetland without a permit. . . .’’
  3
    General Statutes (Rev. to 2007) § 22a-361 provides in relevant part: ‘‘(a)
No person . . . shall . . . erect any structure . . . or retain or maintain
any structure . . . in the tidal, coastal or navigable waters of the state
waterward of the high tide line until such person . . . has submitted an
application and has secured . . . a certificate or permit for such work
. . . .’’
   Although the office did not specify which revision of the General Statutes
required the plaintiffs to obtain permits for the boardwalk and dock, we
assume that the office relied on the revision that was in effect when it
issued the notice of violation. As we discuss more fully later in this opinion,
the defendant ultimately concluded that the plaintiffs were required to obtain
the required permits for retaining and maintaining the structures under the
revision of § 22a-361 that was in effect when the boardwalk and dock were
installed in 1988. See footnote 11 of this opinion. All references in this
opinion to § 22a-361 are to the 2007 revision unless otherwise indicated.
   4
     General Statutes (Rev. to 2007) § 22a-363b (a) provides in relevant part:
‘‘The following activities may be eligible for a certificate of permission, in
accordance with the provisions of subsections (c) and (d) of this section
. . . (2) substantial maintenance of any structures, fill, obstructions or
encroachments in place prior to June 24, 1939, and continuously maintained
and serviceable since such time . . . .’’
   All references hereinafter are to the 2007 revision of the statute unless
otherwise indicated. We note that in 2013 the legislature amended § 22a-
363b (a) (2) and replaced references to June 24, 1939, with references to
January 1, 1995. Public Acts 2013, No. 13-179, § 10.
   5
     As set forth in the opinion of the Appellate Court, the defendant made
the following findings: ‘‘A 1951 aerial photograph shows an approximately
100 [feet] long pier with a timber crib located at the end of a T shaped pier
head. There is a graded path through the marsh to the pier. A 1965 aerial
photograph shows the pier in a state of disrepair without any decking. A
graded path is still visible through the high marsh vegetation. A 1968 and
a 1970 aerial photograph shows a pier less than 40 feet long with a cleared
or graded path through the tidal marsh. A July, 1974 aerial photograph shows
the graded path through the tidal marsh and a new pier/floating dock in
place. The first pier section, beginning on land, is less than 50 feet long.
This pier leads to a ramp, approximately 10 feet long, that leads to a floating
section of dock, approximately 65 feet long, connected to a 20 [feet] by 10
[feet] T float. A July, 1981 aerial photograph shows a thinner path through
the marsh with encroaching vegetation. Only the first approximately 50
[feet] section of the pier, that begins on land, remains, in what appears to
be a state of disrepair; there is no ramp, no section of floating dock and
no T float present. In a March, 1986 aerial photograph no pier, ramp, float
or other dock structure is present. Also, the path through the tidal marsh
is barely discernable as the tidal wetlands have mostly reestablished. A July,
1986 aerial photograph shows the same condition, except a 10 [feet] by 15
[feet] floating dock is situated on the waterward edge of the marsh. A July,
1990 aerial photograph shows an approximately 120 [feet] by 3 [feet] at
grade wooden boardwalk placed directly on the tidal marsh. This is the first
time that a wooden boardwalk appears on the marsh. The boardwalk leads
to a 6 [feet] wide pier that begins on land and extends into the near shore
waters. The pier is estimated to be 78 feet long. The pier is supported by
two stone-filled cribs, approximately 8 feet by 8 feet, located at the middle
and at the end of the pier. Following the pier is a ramp longer than 10 feet
that leads to a floating dock that is approximately 20 feet by 10 feet in size.
In a 1995 aerial photograph, a portion of the at grade walkway is missing,
reducing the boardwalk to about 100 linear feet. The pier is in a state of
disrepair as exposed stringers are visible. The ramp and float are still in
place. In a September, 2000 aerial photograph the pier is more dilapidated
than in 1995, however replacement sections of the boardwalk are visible.
In a March, 2004 aerial photograph, the entire boardwalk is gone and a pier,
ramp and float, consistent with the 1990 aerial photograph, are in place. A
September, 2005 aerial photograph shows the pier repaired and only 80 feet
of the boardwalk [are] present.’’ (Footnote omitted; internal quotation marks
omitted.) Lane v. Commissioner of Environmental Protection, supra, 136
Conn. App. 139–40.
   6
     In their brief to this court, the plaintiffs repeatedly suggest that Shiling
installed the boardwalk and dock in 1987. The defendant found, however,
that Shiling installed the dock ‘‘ ‘circa 1988,’ ’’ and the plaintiffs have not
explained why we should disregard this finding. The defendant found that
the boardwalk first appeared in aerial photographs in 1990. Because it makes
no difference to our analysis whether the boardwalk was installed in 1988,
1989, or 1990, for ease of reference, we assume for purposes of this opinion
that the boardwalk was installed in 1988.
   7
     The defendant found that the office inspected the property in March,
2007. Correspondence from the plaintiffs’ attorney to the office indicates,
however, that the inspection took place in March, 2006, after the plaintiffs
sought permission from the office to eliminate the plywood boardwalk and
to replace it with a raised boardwalk.
   8
     The original predecessor to § 22a-361 was enacted on June 24, 1939. See
23 Spec. Acts 635, No. 568, § 6 (1939) (‘‘[n]o person . . . shall undertake
the use of any of the navigable waters located within or partially within the
state, or place any obstruction or encroachment in such waters until such
person . . . shall have first secured from this commission a certificate
to the effect that such use, or the construction of such obstruction or
encroachment, will have no adverse effect upon the navigability of any
stream or watercourse within this state, or on any right of the state, and
that such use or obstruction or encroachment will not increase the hazard
of damage to life or property by reason of flood waters’’). The defendant
concedes that this legislation did not require a certificate for existing struc-
tures that were constructed prior to the enactment of the special act.
   9
     In support of this claim, the plaintiffs pointed out that Gail Lane had
recently submitted a request under the Freedom of Information Act, General
Statutes § 1-200 et seq., for permits for the rebuilding of existing structures,
and contended that a review of the 151 permit applications issued between
1985 and 1989 showed that none of them was for the reconstruction of an
existing residential dock.
   10
      The evidence that the plaintiffs submitted in support of their claim that
the dock had been destroyed by Hurricane Gloria included a letter from
Hugh Cole, the son of Hugh Cole who had purchased the property in 1937.
Cole’s letter stated that, ‘‘[w]hen I inherited the property in 1985, the dock
needed repairs. After Hurricane Gloria . . . all that was left of the dock
were pilings and some stringers. The tread way was all but gone due to the
[h]urricane.’’ The plaintiffs also submitted a letter from Shiling in which he
stated: ‘‘We owned the house at 32 Money Point Road . . . at the time the
dock that is currently in was built ([c]irca 1988). We contracted with Randy
Conraty of Avondale Boat Yard in Rhode Island to build the dock. All
necessary permits were in place for the dock prior to construction. My
recollection is that permission to rebuild the dock to its former length out
over the water as per a flyover done of that area of the shoreline was
undertaken and did not go beyond what was allowed. All building permits
from the [t]own of Stonington were obtained.’’
   11
      General Statutes (Rev. to 1987) § 22a-361 provides in relevant part: ‘‘No
person, firm or corporation, public, municipal or private, shall erect any
structure, place any fill, obstruction or encroachment or carry out any
dredging or other work incidental thereto in the tidal, coastal or navigable
waters of the state until such person, firm or corporation has submitted an
application and has secured from said commissioner a certificate or permit
for such work and has agreed to carry out any conditions necessary to the
implementation of such certificate or permit. . . .’’ General Statutes (Rev.
to 1987) § 22a-361 was amended by Public Acts 1987, No. 87-495, § 4, for
purposes not relevant to this appeal.
   12
      Thompson’s affidavit included the following statements: ‘‘(a) [T]here is
no support for the conclusion in [Thomas] Lane’s affidavit that it was the
department’s policy . . . ‘to provide verbal permission to repair a damaged
dock to any person who had an existing permit.’ No documentation regarding
the alleged practice could be found and I know of no one in the department
who can say with any degree of certainty whether the department did or
did not provide verbal authorizations for the repair of docks damaged by
Hurricane Gloria.
   ‘‘(b) [A]t some point before the enactment of [General Statutes] §§ 22a-
363a to 22a-363d, inclusive, when the department’s Water Resources Division
had responsibility for issuing permits under . . . § 22a-361, the department
apparently interpreted [§] 22a-361 so that a permit for the maintenance or
upkeep of a dock or pier that was in place prior to June 24, 1939, and
which was continuously maintained and serviceable since such time was
not required. While the precise contours of this interpretation are not clear,
and no written documentation regarding this interpretation, or the basis for
this interpretation, could be found, the interpretation apparently covered
maintenance activities, provided those activities restored or maintained the
size, configuration, method of support and construction, etc., for the dock
or pier as it existed prior to June 24, 1939. It is unclear, however, whether
this interpretation would have applied to the complete rebuild of a dock
and pier damaged or destroyed by a hurricane.
   ‘‘(c) [T]he department changed this interpretation and began requiring a
permit even for the maintenance of or upkeep of docks or piers in place
prior to June 24, 1939. Precisely when this interpretation changed is not
clear, although it apparently coincided with the shift in responsibility for
issuing permits under . . . § 22a-361 from the department’s Water
Resources Division to the Coastal Area Management Division of the depart-
ment. Again, no written documentation regarding this change in approach
could be found. This change in approach ultimately culminated in the enact-
ment of . . . [§§] 22a-363a to 22a-363d, inclusive, in which the General
Assembly made clear what types of maintenance required or did not require
an authorization or certificate of permission, and which preexisting struc-
tures, including residential docks or piers, that had been constructed without
a permit could receive an authorization or certificate of permission after
the fact.’’ (Footnote omitted.)
   13
      In support of this conclusion, the defendant found that ‘‘some of the
permit files produced in response to [Gail] Lane’s [Freedom of Information
Act request] did in fact involve the reconstruction or repair of residential
docks,’’ and that there was no evidence that the department treated docks
that had been in existence as of June 24, 1939, differently than other docks.
The defendant also found that there was no way of knowing whether any
of the permits issued by the department after Hurricane Gloria were for
the repair of storm damage.
   14
      The defendant also stated that, ‘‘[r]egardless of whether the department
did or did not require or issue permits at the time that [Shiling] constructed
a dock and boardwalk, it is clear that a permit is required now. Section 22a-
361 requires a permit not only for erecting a structure, but also for retaining
or maintaining a structure waterward of the high tide line.’’ See footnote 3
of this opinion for the text of § 22a-361.
   15
      The plaintiffs state in their brief to this court that ‘‘the decision of the
Appellate Court to uphold the [defendant’s] rejection of the [plaintiffs’]
application for a [c]ertificate of [p]ermission for the proposed new construc-
tion (as distinct from the 1987 repairs) was legal error.’’ (Emphasis added.)
It is clear, therefore, that, on the basis of their recently acquired insight
that § 22a-363b (a) (2) is not retroactive, the plaintiffs are now claiming that
they are entitled to a certificate of permission only for the proposed new
boardwalk, and they have abandoned the claim that they made to the office,
to the defendant, to the trial court and to the Appellate Court that they are
entitled to a certificate of permission for the boardwalk and dock that
Shiling built in 1988 pursuant to that statute. With respect to those existing
structures, they now claim only that § 22a-363b (a) (2) cannot provide the
basis for a notice of violation.
   16
      The defendant contends that this issue is not encompassed by the certi-
fied question, which is whether the Appellate Court properly construed
§ 22a-363b (a) (2). We disagree. The proper construction of § 22a-363b (a)
(2) includes the question of whether the statute applies to the plaintiffs’
conduct. See Thomas v. Dept. of Developmental Services, 297 Conn. 391,
399, 999 A.2d 682 (2010) (‘‘[t]he process of statutory interpretation involves
the determination of the meaning of the statutory language as applied to
the facts of the case, including the question of whether the language does
so apply’’ [internal quotation marks omitted]). Moreover, although it does
not appear that the plaintiffs raised the issue of the retroactivity of § 22a-
363b (a) (2) in any of the proceedings before the defendant, the trial court
or the Appellate Court (aside from a passing allegation in their complaint that
the department’s ‘‘application of the current view retroactively to residential
homeowners is arbitrary, capricious, and characterized by abuse of discre-
tion and/or unwarranted exercise of discretion’’), this court may review an
unpreserved claim if the party raising the claim cannot prevail. See Blumberg
Associates Worldwide, Inc. v. Brown & Brown of Connecticut, Inc., 311
Conn. 123, 157–58, 84 A.3d 840 (2014) (‘‘[r]eview of an unpreserved claim
may be appropriate . . . when the minimal requirements for review are
met and . . . the party who raised the unpreserved claim cannot prevail’’
[citation omitted; emphasis omitted; footnote omitted]).
   17
      The plaintiffs also made that assumption. Indeed, it was the plaintiffs
who first injected § 22a-363b (a) (2) into this case when they filed their
application for a certificate of permission for the work performed by Shiling
in 1988.
   18
      As we have indicated, the defendant also concluded that, under the
then current revision of § 22a-361 (a), which is identical to the current
version in all relevant respects, a permit is required because that statute
‘‘requires a permit not only for erecting a structure, but also for retaining
or maintaining a structure waterward’’ of the high tide line. See General
Statutes (Supp. 2014) § 22a-361 (a) (1) (‘‘[n]o person . . . shall . . . retain
or maintain any structure . . . until such person . . . has secured . . . a
. . . permit for such work’’). Although we conclude that the current version
of § 22a-361 does not apply retroactively to Shiling’s activities for the same
reasons that § 22a-363b (a) (2) does not apply retroactively, our conclusion
has no effect on the defendant’s separate and distinct ruling that Shiling
was required to obtain a permit under the revision of § 22a-361 that was in
effect in 1988.
   19
      Thus, the plaintiffs’ insistence in their reply brief to this court that the
defendant, the trial court and the Appellate Court ‘‘all explicitly relied on
the definitions of ‘routine’ and ‘substantial maintenance’ found in [General
Statutes] §§ 22a-363a and 22a-363b in denying the [plaintiffs’] request to
vacate the [notice of violation]’’; (emphasis in original); finds absolutely no
support in the record. The portions of the various decisions that the plaintiffs
cite in support of this statement all relate to the denial of the plaintiffs’
application for a certificate of permission.
   20
      In their brief to this court, the plaintiffs appear to contend that, even
if this court determines that the defendant properly relied on § 22a-363b
(a) (2) in upholding the office’s notice of violation, a structure has been
‘‘continuously maintained and serviceable’’ for purposes of that statute if
the structure has been destroyed but the owner had no intent to abandon
its use. We have concluded, however, that the rulings of the defendant, the
trial court and the Appellate Court upholding the notice of violation were
not based on § 22a-363b (a) (2), but were based on the revision of § 22a-
361 that was in effect in 1988. Accordingly, the meaning of the phrase
‘‘continuously maintained and serviceable’’ as used in § 22a-363b has no
direct bearing on the validity of the notice of violation. Nevertheless, because
the defendant concedes that the revision of § 22a-361 that was in effect in
1988 did not require a permit for structures that had been continuously
maintained in the same condition since June 24, 1939, the plaintiffs’ claim
that a structure should be deemed to have been in continuous existence
unless the owner had an intent to abandon its use applies equally to § 22a-
361. Accordingly, we construe the plaintiffs’ claim to be that no permit is
required under the revision of § 22a-361 that was in effect in 1988 if a
structure that has existed since June 24, 1939, has been destroyed, but the
owner had no intent to abandon the use of the structure.
   We recognize that, as so construed, the plaintiffs’ claim is not encompassed
by the certified question, which concerns the proper construction of § 22a-
363b (a). Moreover, the plaintiffs made no claim regarding the issue of
‘‘intent to abandon’’ in their petition for a declaratory ruling, and they have
not indicated whether and, if so, where, they raised this claim elsewhere
during the proceedings before the defendant. Although the plaintiffs raised
the abandonment claim in their briefs to the trial court and to the Appellate
Court in connection with their claim that the defendant improperly construed
§ 22a-363b, those courts did not address it. Nevertheless, because the plain-
tiffs cannot prevail on this claim as a matter of law, we conclude that we
may address it. See Blumberg Associates Worldwide, Inc. v. Brown & Brown
of Connecticut, Inc., 311 Conn. 123, 157–58, 84 A.3d 840 (2014) (‘‘[r]eview
of an unpreserved claim may be appropriate . . . when the minimal require-
ments for review are met and . . . the party who raised the unpreserved
claim cannot prevail’’ [citation omitted; emphasis omitted; footnote
omitted]).
    Finally, we note that the plaintiffs make no claim that the defendant
improperly upheld the notice of violation with respect to the boardwalk that
Shiling installed in 1988 because a boardwalk had existed on the property on
June 24, 1939.
   21
      Indeed, the legislative history of § 22a-363b indicates that, prior to the
enactment of that statute in 1990, the legislature intended that even the
routine maintenance of existing structures that had been in place since June
24, 1939, would require a permit pursuant to § 22a-361. See 33 S. Proc., Pt.
4, 1990 Sess., p. 994, remarks of Senator Steven Spellman (‘‘[U]nder current
law, even simple maintenance of an existing structure requires a full blown
hearing. Under this bill, simple maintenance of any dock or dredging under
a permit could be done without the necessity of any certificate of permission,
nor the necessity of a full blown hearing.’’); 33 H.R. Proc., Pt. 16, 1990 Sess.,
p. 5437, remarks of Representative Jay B. Levin (‘‘[t]his legislation . . .
create[s] for the first time . . . an expedited procedure for the granting of
permits to conduct maintenance, that is, and repairs that are routine in
nature’’); Conn. Joint Standing Committee Hearings, Environment, Pt. 3,
1990 Sess., p. 891, remarks of Jonathan Lovejoy, chairman of the Norwalk
Harbor Management Commission (‘‘under current law,’’ department is not
permitted ‘‘to allow routine repairs of storm damaged docks and floats
without the applicant going through the whole process’’). We need not
decide in the present case, however, whether routine maintenance of a
structure required a permit before the enactment of § 22a-363b because the
defendant found that Shiling’s activities did not constitute maintenance of
the boardwalk and dock, but constituted a ‘‘complete rebuilding’’ of the
structures, a finding that the plaintiffs do not challenge on appeal to this
court.
   The plaintiffs contend that ‘‘[n]ot once in the five year course of this
litigation has the [department] come forward with a permit from the period
1985–1989 for repair of a pre-1939 dock that was damaged in Hurricane
Gloria. This lack of permitting activity is strong evidence that no permits
were required in 1987 to repair or reconstruct docks that pre-dated 1939.’’
As we have indicated, however, the defendant expressly found that ‘‘some
of the permit files produced in response to [Gail] Lane’s [Freedom of Informa-
tion Act request] did in fact involve the reconstruction or repair of residential
docks’’; see footnote 13 of this opinion; and that the plaintiffs had ‘‘failed
to demonstrate that circa 1988 the department did not require or issue
permits for the complete rebuilding of a pre-1939 dock or the installation
of a wooden boardwalk as was done by . . . [Shiling].’’ The plaintiffs have
not explained why we should disregard this factual finding. Accordingly,
the plaintiffs have not established the factual predicate for this claim.
   22
      R. Scott Warren, a former professor of botany at Connecticut College,
prepared a report at the request of landowners whose property abutted the
plaintiffs’ property and it was submitted to the department on November
10, 2008, and, in turn, was entered as an exhibit in the proceedings on the
plaintiffs’ petition for a declaratory ruling. Warren observed in his report
that there had been ‘‘apparent erosion of the eastern half of the marsh front’’
on a property adjacent to the plaintiffs’ property. He further observed that,
based on a 1980 aerial photograph of the area, it appeared that most of the
marsh loss had occurred since that time. Warren opined that one cause of
the erosion ‘‘may well be the large cribbing boxes supporting the [plaintiffs’]
dock. Wave reflection or refraction off these boxes would be directed toward
the marsh edge . . . magnifying any natural erosion that might have
taken place.’’
   23
      Under the current version of § 22a-363b (a) (2), when a structure has
been continuously maintained and serviceable since 1995, the owner is not
required to obtain a permit for ‘‘substantial maintenance’’ of the structure,
which is defined to mean ‘‘rebuilding, reconstructing, or reestablishing to
a preexisting condition and dimension any structure . . . .’’ General Stat-
utes (Supp. 2014) § 22a-363a. Rather, such work is eligible for a certificate
of permission. General Statutes (Supp. 2014) § 22a-363b (a) (2).
   24
      Although § 22a-363a has been amended by the legislature several times
since the events underlying the present case; see, e.g., Public Acts 2010,
No. 10-106, § 11; those amendments have no bearing on the merits of this
appeal. In the interest of simplicity, references herein to § 22a-363a are to
the 2014 supplement of the statute.
   25
      Although the plaintiffs refer to § 22a-363a in their reply brief, they do
so only in connection with their claim that the defendant improperly applied
the statute retroactively to Shiling’s activities in 1988.
   26
      We emphasize that the defendant did not conclude that the plaintiffs
cannot install a boardwalk and dock on their property. Rather, she indicated
that, after complying with the notice of violation, the plaintiffs could apply
for ‘‘a permit for a structure that complies with all applicable requirements,
respects their neighbor’s littoral rights and minimizes impacts to the envi-
ronment.’’